ACCEPTED
                                                                                  03-13-00804-CR
                                                                                          4821848
                                                                         THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                             4/9/2015 10:43:33 AM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                           No. 03-13-00804-CR

                                   In the                          FILED IN
                              Court of Appeals              3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
                               Third District               4/9/2015 10:43:33 AM
                               Austin, Texas                  JEFFREY D. KYLE
                                                                    Clerk
                      Kaitlyn Lucretia Ritcherson,
                                Appellant

                                      v.

                            The State of Texas,
                                 Appellee

                Appeal from the 331st Judicial District Court
                           Travis County, Texas
                    Cause Number D-1-DC-11-302663

                    State’s Motion for Leave to File
                         a Supplemental Brief


   To the Honorable Third Court of Appeals:

   Now comes the State of Texas and files this motion requesting

permission to file the State’s supplemental brief: a letter with additional

authority, which was submitted on April 8, 2015. The State prays that this

Court grant said motion.

                              Respectfully submitted,

                                    Rosemary Lehmberg
                                    District Attorney
                                    Travis County



                                           1
                                    Angie Creasy
                                    Assistant District Attorney
                                    State Bar No. 24043613
                                    P.O. Box 1748
                                    Austin, Texas 78767
                                    (512) 854-9400
                                    Fax (512) 854-4810
                                    Angie.Creasy@traviscountytx.gov
                                    AppellateTCDA@traviscountytx.gov


                Certificates of Compliance and Service


   I certify that this motion contains 48 words. I further certify that, on the

9th day of April, 2015, a true and correct copy of this brief was served, by

U.S. mail, electronic mail, facsimile, or electronically through the electronic

filing manager, to the defendant’s attorney, Alexander L. Calhoun, Law

Office of Alexander L. Calhoun, 4301 W. William Cannon Dr., Suite B-150,

#260, Austin, Texas 78749.




                                      Angie Creasy




                                         2